44 F.3d 174
33 U.S.P.Q.2d 1640
CBS, INC., Plaintiff-Appellant,v.David LIEDERMAN and William Liederman, Defendants-Appellees.
No. 1193, Docket 94-9070.
United States Court of Appeals,Second Circuit.
Argued Dec. 9, 1994.Decided Jan. 24, 1995.

Appeal from an order of the United States District Court for the Southern District of New York (Kevin T. Duffy, Judge) denying a preliminary injunction to prevent appellees from using the mark "Television City" for a restaurant in New York.
Robert M. Callagy, Satterlee Stephens Burke & Burke, New York City (Jan R. Uhrbach, Douglas P. Jacobs, Heddy Gold, of counsel), for plaintiff-appellant.
Ronald H. Shechtman, Pryor, Cashman, Sherman & Flynn, New York City (Andrew H. Bart, Tom J. Ferber, Narciso F. Saavedra, Ilene S. Farkas, of counsel), for defendants-appellees.
Before:  OAKES, CARDAMONE, and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Duffy.  See CBS, Inc. v. Liederman, 866 F. Supp. 763 (S.D.N.Y.1994).  We add only that the sole issue resolved concerns the use of the name "Television City" for a restaurant in New York City.  Because of the fact-specific nature of the issues and the need for a record posing these issues in a concrete fashion, we do not address the propriety of the use of that name in other commercial or geographic contexts.  Specifically, we do not address the marketing of memorabilia or other items bearing the name or the opening of a second restaurant in Los Angeles.